         Case 1:21-mj-00182-ZMF Document 1-1 Filed 01/28/21 Page 1 of 8




               AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

                                  AND ARREST WARRANT

       I, Bryan Pacchioli, being first duly sworn, herby depose and state as follows:

                                   PURPOSE OF THE AFFIDAVIT

       1.      This Affidavit is submitted in support of criminal complaints and arrest warrants

against Dawn Bancroft (hereinafter “BANCROFT”) and Diana Santos-Smith (hereinafter

“SANTOS-SMITH”) charging violations of 18 U.S.C. § 1752(a)(1) and (2); and 40 U.S.C. §§

5104(e)(2)(D) and (G).

                                    BACKGROUND OF AFFIANT

       2.      I have been a Special Agent with the Federal Bureau of Investigation (FBI) since

2004. In addition to my regular duties, I am currently also tasked with investigating criminal

activity in and around the Capitol grounds. As a Special Agent, I am authorized by law or by a

Government agency to engage in or supervise the prevention, detention, investigation, or

prosecution of a violation of Federal criminal laws.

       3.      Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.


                  STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

       4.      The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions

around the U.S. Capitol include permanent and temporary security barriers and posts manned by

U.S. Capitol Police. Only authorized people with appropriate identification are allowed access


                                                 1
         Case 1:21-mj-00182-ZMF Document 1-1 Filed 01/28/21 Page 2 of 8




inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed

to members of the public.

       5.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately

1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.

Vice President Mike Pence was present and presiding, first in the joint session, and then in the

Senate chamber.

       6.      As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep

the crowd away from the Capitol building and the proceedings underway inside.

       7.      At such time, the certification proceedings were still underway and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

encouraged and assisted those acts.




                                                2
          Case 1:21-mj-00182-ZMF Document 1-1 Filed 01/28/21 Page 3 of 8




         8.    Shortly thereafter, at approximately 2:20 p.m. members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session

of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

President Pence remained in the United States Capitol from the time he was evacuated from the

Senate Chamber until the sessions resumed.

         9.    During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

         10.   On or about January 12, 2021, the FBI received a tip with a video purported to be

filmed by BANCROFT. The video was a “selfie” video which depicted BANCROFT and another

woman, later identified as SANTOS-SMITH, in the process of attempting to exit the U.S. Capitol

building in Washington, D.C. The video further captured a large mob of individuals who had

become bottlenecked at a Capitol exit point. During the video, BANCROFT stated, “We broke

into the Capitol…we got inside, we did our part.” BANCROFT continued, “We were looking for

Nancy to shoot her in the friggin’ brain but we didn’t find her.” Your affiant believes that the

“Nancy” BANCROFT was referencing is Speaker of the House, Nancy Pelosi. BANCROFT was

wearing a red “Make America Great Again” ski-cap style hat, and SANTOS-SMITH wore a red

“Make America Great Again” baseball hat during the video. A screenshot of this video is depicted

below:




                                                 3
         Case 1:21-mj-00182-ZMF Document 1-1 Filed 01/28/21 Page 4 of 8




       11.    On or about January 20, 2021, the FBI interviewed SANTOS-SMITH. SANTOS-

SMITH initially told these Agents that she attended President Trump’s Washington D.C. rally on

January 6, 2021 but that she did not physically enter the Capitol Building. After interviewing

agents showed SANTOS-SMITH the video described above, SANTOS-SMITH then stated that

she lied and that she was inside the Capitol. Specifically, SANTOS-SMITH stated that she and

BANCROFT went to the Capitol to protest and that they did not have a pre-planned agenda of

entering the Capitol. When they arrived at the Capitol, SANTOS-SMITH stated that she heard

people saying “they’re letting us in.” SANTOS-SMITH said that she interpreted this as protesters

were being allowed to enter the Capitol. SANTOS-SMITH said she followed the crowd to the

Capitol building steps. While trying to get closer to the Capitol, SANTOS-SMITH said that she

climbed over a waist-high wall. SANTOS-SMITH also explained that she climbed under/through

a scaffolding apparatus in order to get closer to the Capitol. Once SANTOS-SMITH reached an


                                               4
         Case 1:21-mj-00182-ZMF Document 1-1 Filed 01/28/21 Page 5 of 8




entrance to the Capitol, SANTOS-SMITH said she and BANCROFT attempted to enter through

an exterior door but the entrance was too crowded to gain entry. SANTOS-SMITH then said they

walked around to another area on the exterior of the Capitol, seeking an alternative way to enter.

SANTOS-SMITH said they saw people entering the Capitol through a broken window. SANTOS-

SMITH said BANCROFT entered through the window first and SANTOS-SMITH followed.

SANTOS-SMITH described that an unknown person helped her enter through the broken window

and then she helped another person enter the building through the same spot. SANTOS-SMITH

stated that after seeing BANCROFT enter the building, SANTOS-SMITH knew that they should

not be going inside the building. SANTOS-SMITH stated that neither she nor BANCROFT

entered into any chambers or offices and that they were inside the Capitol for approximately 30

seconds to one minute. SANTOS-SMITH stated that she and BANCROFT exited the Capitol

building through the same window in which they entered.

       12.     During the interview, SANTOS-SMITH provided the interviewing Agents with a

video SANTOS-SMITH took with her cellular telephone from inside the Capitol building.

SANTOS-SMITH stated that she had made multiple video recordings of the activities around the

Capitol on January 6, 2021 on her cellular telephone. SANTOS-SMITH stated she had initially

deleted the footage she had taken from inside the Capitol to prevent law enforcement from

discovering it, but was able to recover the footage.

       13.     BANCROFT was also interviewed on or about January 20, 2021 by your affiant.

BANCROFT told your affiant she had entered the U.S. Capitol Building on January 6, 2021. In

particular, BANCROFT explained that she and SANTOS-SMITH followed other protestors up the

exterior stairs of the Capitol Building to a courtyard area filled with people. BANCROFT stated

that she did not witness these exterior barriers being breached, but she and SANTOS-SMITH just



                                                 5
         Case 1:21-mj-00182-ZMF Document 1-1 Filed 01/28/21 Page 6 of 8




followed others up the stairs. BANCROFT said that she and SANTOS-SMITH then saw a window

to the Capitol Building which had been broken and they witnessed people entering the Capitol

Building. BANCROFT stated that they followed and entered the Capitol Building through this

broken window at approximately 3 p.m. Upon climbing through the window, BANCROFT

explained that she was in a hallway with corridors in either direction, and a staircase nearby.

BANCROFT estimated that she stayed inside the Capitol Building for approximately 20-30

seconds before deciding to exit. BANCROFT stated that she was aware that she was entering

restricted grounds when she entered through the Capitol Building window. BANCROFT stated

that she had taken video of herself and SANTOS-SMITH inside the Capitol Building but had

deleted it. BANCROFT further stated that she had sent the video to her children and subsequently

instructed her children to delete it. BANCROFT showed the FBI agents additional photographs

and videos on her cell phone that she filmed on January 6, 2021.

       14.     On or about January 20, 2021, your affiant reviewed CCTV footage that captured

BANCROFT and SANTOS-SMITH attempting to enter the Capitol Building on January 6, 2021.

A screenshot of this footage is depicted below:




                                                  6
         Case 1:21-mj-00182-ZMF Document 1-1 Filed 01/28/21 Page 7 of 8




       15.     Based on the foregoing, your affiant submits that there is probable cause to believe

that BANCROFT and SANTOS-SMITH violated 18 U.S.C. § 1752(a)(1) and (2), which makes it

a crime to (1) knowingly enter or remain in any restricted building or grounds without lawful

authority to do; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of

Government business or official functions, engage in disorderly or disruptive conduct in, or within

such proximity to, any restricted building or grounds when, or so that, such conduct, in fact,

impedes or disrupts the orderly conduct of Government business or official functions; or attempts

or conspires to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a

posted, cordoned off, or otherwise restricted area of a building or grounds where the President or

other person protected by the Secret Service, including the Vice President, is or will be temporarily

visiting; or any building or grounds so restricted in conjunction with an event designated as a

special event of national significance.



                                                 7
         Case 1:21-mj-00182-ZMF Document 1-1 Filed 01/28/21 Page 8 of 8




       16.     Your affiant submits there is also probable cause to believe that BANCROFT and

SANTOS-SMITH violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully

and knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly or

disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent

to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House of

Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a

committee of Congress or either House of Congress; and (G) parade, demonstrate, or picket in any

of the Capitol Buildings

                                                    _________________________________
                                                    Special Agent Bryan L. Pacchioli
                                                    Federal Bureau of Investigation


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

telephone, this 28th day of January, 2021.



                                                                            2021.01.28
                                                                            17:31:55 -05'00'
                                                    ___________________________________

                                                    ZIA M. FARUQUI

                                                    U.S. MAGISTRATE JUDGE




                                                8
